Exhibit 10.6

 

IRREVOCABLE TRANSFER AGENT INSTRUCTIONS

 

THIS IRREVOCABLE TRANSFER AGENT INSTRUCTIONS (this “Agreement”), dated as of
June 13, 2008, by and among ISONICS CORPORATION, a California corporation (the
“Company”), CONTINENTAL STOCK TRANSFER AND TRUST COMPANY (the “Transfer Agent”)
and YA GLOBAL INVESTMENTS, L.P. a Cayman Island exempted limited partnership
(individually, a “Buyer” or collectively “Buyers”).

 

WITNESSETH

 

WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the Company and the Buyer are executing and delivering a Securities Purchase
Agreement dated the date hereof (the “Securities Purchase Agreement”) pursuant
to which the Company has agreed to sell and the Buyer(s) have agreed to purchase
notes (collectively, the “Notes”) in the aggregate principal amount of One
Million One Hundred Seventy-Five Thousand Dollars ($1,175,000), plus accrued
interest;

 

WHEREAS, pursuant to the Securities Purchase Agreement the Company has issued to
the Buyer(s) warrants to purchase up to 13,000,000 shares of the Company’s
common stock (“Common Stock”), no par value per share (the “Warrant Shares”), at
the Buyer’s discretion (the “Warrant” and the “Warrant Shares”);

 

NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company, the Buyer(s) and the Transfer Agent
hereby agree as follows:

 

1.     WARRANT SHARES.

 

(a)           Instructions Applicable to Transfer Agent.  The parties here to
acknowledge that the Buyer(s) shall irrevocably be entitled to deliver to the
Transfer Agent on behalf of the Company an Exercise Notice (the “Exercise
Notice”) in the form attached as Exhibit A to the Warrant.  Upon the Transfer
Agents receipt of a properly completed and duly executed Exercise Notice, the
Transfer Agent, provided they are acting as transfer agent at the time, shall
without the confirmation or instructions from the Company and within three
(3) Trading Days thereafter (i) issue and surrender to a common carrier for
overnight delivery to the address as specified in the Exercise Notice, a
certificate, registered in the name of the Buyer or its designees, for the
number of shares of Common Stock to which the Buyer shall be entitled as set
forth in the Exercise Notice or (ii) provided the Transfer Agent is
participating in The Depository Trust Company (“DTC”) Fast Automated Securities
Transfer Program, upon the request of the Buyers, credit such aggregate number
of shares of Common Stock to which the Buyers shall be entitled to the Buyer’s
or their designees’ balance account with DTC through its Deposit Withdrawal At
Custodian (“DWAC”) system provided the Buyer causes its bank or broker to
initiate the DWAC

 

--------------------------------------------------------------------------------


 

transaction. For purposes hereof “Trading Day” shall mean any day on which the
Nasdaq Market is open for customary trading.

 

(b).          No Restrictive Legends.     The certificates representing the
Warrant Shares shall not bear any legend restricting transfer and should not be
subject to any stop-transfer restrictions and shall otherwise be freely
transferable on the books and records of the Company; provided that counsel to
the Company delivers (i) the Notice of Effectiveness set forth in Exhibit I
attached hereto and (ii) an opinion of counsel in the form set forth in
Exhibit II attached hereto.

 

(c)           Restrictive Legends.   In the event that the Warrant Shares are
not registered for sale under the Securities Act of 1933, as amended, and the
request for issuance of the Warrant Shares is accompanied by an opinion from the
Company’s counsel or Buyer’s counsel that the issuance of the Warrant Shares is
pursuant to an available exemption under the Securities Act of 1933, as amended,
the certificates for the Warrant Shares shall bear the following legend, or its
equivalent:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. 
THE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR
SALE, SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF COUNSEL, IN A FORM REASONABLY
ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
APPLICABLE STATE SECURITIES LAWS OR UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID
ACT.”

 

(d)           Removal of Restrictive Legends.       In the event that the Buyer
submits to the Transfer Agent the Warrant Shares for the removal of the
restrictive legends whether in connection with a sale of such shares pursuant to
any exemption to the registration requirements the Securities Act of 1933, as
amended, or otherwise the Transfer Agents shall without the confirmation or
instructions from the Company and within three (3) Trading Days of receipt of
all required documentation from the Buyer, its agent or counsel, (i) issue and
surrender to a common carrier for overnight delivery to the address as specified
by the Buyer(s), a certificate, registered in the name of the Buyer or its
designees, for the number of shares of Common Stock to which the Buyer shall be
entitled as set forth pursuant to their submission or (ii) provided the Transfer
Agent is participating in The Depository Trust Company (“DTC”) Fast Automated
Securities Transfer Program, upon the request of the Buyers, credit such
aggregate number of shares of Common Stock to which the Buyers shall be entitled
to the Buyer’s or their designees’ balance account with DTC through its Deposit
Withdrawal At Custodian (“DWAC”) system provided the Buyer causes its bank or
broker to initiate the DWAC transaction. For purposes hereof “Trading Day” shall
mean any day on which the Nasdaq Market is open for customary trading.

 

--------------------------------------------------------------------------------


 

(e)           Opinions of Counsel.          In the event that the Buyer submits
to the Transfer Agent a request for the issuance of the Warrant Shares or the
Warrant Shares for the removal of the restrictive legends whether in connection
with a sale of such shares pursuant to any exemption to the registration
requirements the Securities Act of 1933, as amended, or otherwise and the
Company and or its counsels refuses or fails for any reason to render an opinion
of counsel required for the removal of the restrictive legends the Company
hereby represents and warrants that the Buyer is hereby irrevocably and
expressly authorized to have counsel to the Buyer to render any and all opinions
which may be required and relied upon by the Transfer Agent.

 

In the event the Buyer submits an opinion of counsel as contemplated in the
preceding paragraph the Transfer Agent hereby acknowledges it will rely on and
accept such opinion of counsel and all documentation submitted in connection
therewith, with out the confirmation or instructions from the Company, and issue
such Warrant Shares without restrictive legends as instructed by the Buyer as
per Section 1 (d) herein.

 

2.     RESERVATION OF SHARES OF THE COMPANY.

 

(a).          The Transfer Agent shall reserve for issuance to the Buyers a
minimum of 13,000,000 Warrant Shares, as may be increased under the Warrant and
upon advice from the Company.  Under no circumstances, including but not limited
to the exhaustion of the number of reserved shares articulated herein, increase
of the number of Warrant Shares pursuant to terms of the Warrant, the share
reserve articulated herein is not created or other wise, shall such reservation
of Warrant shares articulated herein be deemed to be a cap on the number of
Warrant Shares to be issued to the Buyer.

 

(b).          All such shares shall remain in reserve with the Transfer Agent
until the Buyers provides the Transfer Agent instructions that the shares or any
part of them shall be taken out of reserve and shall no longer be subject to the
terms of these instructions.

 

(c)           The Company and the Transfer Agent acknowledge that as of the date
hereof other than as created in connection with existing option plans and
warrants and convertible debentures previously purchased by the Buyer from the
Company, no share reserve exists or will exist so long as the Notes are
outstanding.

 

3.     AUTHORIZED AGENT OF THE COMPANY.

 

(a)           The Company hereby irrevocably appoints the Buyer Escrow Agent as
a duly authorized agent of the Company for the purposes of authorizing the
Transfer Agent to process issuances and transfers specifically contemplated
herein.

 

i.                      The Transfer Agent shall accept and rely exclusively on
the Exercise Notice submitted by the Buyer(s) and shall not seek confirmation
and/or instructions from the Company to process the Exercise Notice with or
without Legends.

 

ii.                     The Transfer Agent shall accept and rely exclusively on
the opinions of counsel and other documentation submitted by the Buyer(s) for
the removal of the restrictive legends as contemplated hereunder and shall not
seek confirmation and/or instructions from the Company to process such
submission by the Buyer(s).

 

--------------------------------------------------------------------------------


 

iii.                    The Transfer Agent shall have no liability for relying
on such instructions.  Any Exercise Notice or request for removal of restrictive
legends and such supporting documentation delivered hereunder shall constitute
an irrevocable instruction to the Transfer Agent to process such notice or
notices in accordance with the terms thereof.  Such notice or notices may be
transmitted to the Transfer Agent by facsimile or any commercially reasonable
method.

 

iv.                    The Company hereby confirms to the Transfer Agent and the
Buyers that it can NOT and will NOT give instructions, including stop orders or
otherwise, other than as contemplated herein to Transfer Agent with regard to
the issuances contemplated herein.

 

v.                     In the event that the Company provides instructions
contrary to this Agreement to the Transfer Agent, including but not limited to
stop orders, the Transfer Agent will disregard any contrary instructions,
including but not limited to stop orders, submitted by or on behalf of the
Company and act according to such instructions provided by the Buyer and
according the time requirements set forth herein.

 

vi.                    The Company shall not be entitled to nor will the
Transfer Agent grant a suspension of the obligations hereunder for any time
period in order for the Company to obtain a court order or its equivalent in
order to prevent the Transfer Agent from acting hereunder.

 

vii.                   The Company and the Transfer Agent hereby acknowledge and
confirm that complying with the terms of this Agreement does not and shall not
prohibit the Transfer Agent from satisfying any and all responsibilities and
duties it may owe to the Company.

 

viii.                  The Transfer Agent, upon request of the Buyer(s) and with
out instruction or confirmation by the Company, will provide to the Buyer(s) the
total number of authorized shares of the Company’s Common Stock as well as the
current outstanding shares of the Company’s Common Stock as of the date of the
request.

 

ix.                    Certain Notice Regarding the Escrow Agent. The Company
and the Transfer Agent hereby acknowledge that the Escrow Agent is general
counsel to the Buyers, a partner of the general partner of the Buyers and
counsel to the Buyers in connection with the transactions contemplated and
referred herein.  The Company and the Transfer Agent agree that in the event of
any dispute arising in connection with this Agreement or otherwise in connection
with any transaction or agreement contemplated and referred herein, the Escrow
Agent shall be permitted to continue to represent the Buyers and neither the
Company nor the Transfer Agent will seek to disqualify such counsel.

 

4.   REPLACEMENT OF TRANSFER AGENT.

 

(a)           The Company hereby agrees that it shall not replace the Transfer
Agent as the Company’s transfer agent without the prior written consent of the
Buyers.

 

(b)           The Company agrees that, in the event the Transfer Agent resigns
as the Company’s transfer agent, the Company will engage a suitable replacement
transfer agent that has agreed to serve as transfer agent and to be bound by the
terms and conditions of these Irrevocable Transfer

 

--------------------------------------------------------------------------------


 

Agent Instructions within ten business days of the resignation of the Transfer
Agent.  The Company’s obligation to obtain a suitable replacement transfer agent
shall not affect the current Transfer Agent’s ability to resign.

 

5.     Intentionally deleted.

 

6.     Intentionally deleted.

 

7.     MISCELLANEOUS.

 

(a)           The Company acknowledges that the Buyers is relying on the
representations and covenants made by the Company hereunder and are a material
inducement to the Buyers purchasing Notes under the Securities Purchase
Agreement.  The Company further acknowledges that without such representations
and covenants of the Company made hereunder, the Buyers would not purchase the
Notes.

 

(b)           Each party hereto specifically acknowledges and agrees that in the
event of a breach or threatened breach by a party hereto of any provision
hereof, the Buyers will be irreparably damaged and that damages at law would be
an inadequate remedy if these Irrevocable Transfer Agent Instructions were not
specifically enforced.  Therefore, in the event of a breach or threatened breach
by a party hereto, including, without limitation, the attempted termination of
the agency relationship created by this instrument, the Buyers shall be
entitled, in addition to all other rights or remedies, to an injunction
restraining such breach, without being required to show any actual damage or to
post any bond or other security, and/or to a decree for specific performance of
the provisions of these Irrevocable Transfer Agent Instructions.

 

(c)           Each party hereto specifically acknowledges and agrees that in any
action to enforce this Agreement or any right hereunder the prevailing party
will be entitled to recover its reasonable attorney’s fees and expenses from the
other party or parties.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this letter agreement regarding
Irrevocable Transfer Agent Instructions to be duly executed and delivered as of
the date first written above.

 

 

COMPANY:

 

 

 

ISONICS CORPORATION

 

 

 

By:

 

 

Name: Gregory A. Meadows

 

Title:   Vice President/Assistant Secretary

 

 

 

 

 

 

 

David Gonzalez, Esq.

 

 

 

 

CONTINENTAL STOCK TRANSFER AND TRUST COMPANY

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

SCHEDULE OF BUYERS

 

Name

 

Signature

 

Address/Facsimile
Number of Buyers

 

 

 

 

 

 

 

YA Global Investments, L.P.

 

By:

Yorkville Advisors, LLC

 

101 Hudson Street – Suite 3700

 

 

 

Its:

General Partner

 

Jersey City, NJ 07303

 

 

 

 

 

Facsimile:  (201) 985-8266

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

Mark Angelo

 

 

 

 

 

Its:

Portfolio Manager

 

 

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT I

 

TO IRREVOCABLE TRANSFER AGENT INSTRUCTIONS

 

FORM OF NOTICE OF EFFECTIVENESS
OF REGISTRATION STATEMENT

 

                  , 200

 

            

 

Attention:

 

RE:         ISONICS CORPORATION

 

Ladies and Gentlemen:

 

We are counsel to Isonics Corporation, (the “Company”), and have represented the
Company in connection with that certain Securities Purchase Agreement, dated as
of June 13, 2008 (the “Securities Purchase Agreement”), entered into by and
among the Company and the Buyers set forth on Schedule I attached thereto
(collectively the “Buyers”) pursuant to which the Company has agreed to sell to
the Buyers up to $1,175,000 of Notes and warrants (“Warrants”) to purchase up to
13,000,000 shares of the Company’s common stock (the “Common Stock”), no par
value per share (the “Warrant Shares”),.  Pursuant to the Securities Purchase
Agreement, the Company also has entered into a Registration Rights Agreement,
dated as of June 13, 2008, with the Buyers (the “Registration Rights Agreement”)
pursuant to which the Company agreed, among other things, to upon request
register the Warrant Shares under the Securities Act of 1933, as amended (the
“1933 Act”).  In connection with the Company’s obligations under the Securities
Purchase Agreement and the Registration Rights Agreement, on               ,
200_, the Company filed a Registration Statement (File
No.       -                  ) (the “Registration Statement”) with the
Securities and Exchange Commission (the “SEC”) relating to the sale of the
Warrant Shares.

 

In connection with the foregoing, we advise the Transfer Agent that a member of
the SEC’s staff has advised us by telephone that the SEC has entered an order
declaring the Registration Statement effective under the 1933 Act at
         P.M. on                     , 200_ and we have no knowledge, after
telephonic inquiry of a member of the SEC’s staff, that any stop order
suspending its effectiveness has been issued or that any proceedings for that
purpose are pending before, or threatened by, the SEC and the Warrant Shares are
available for sale under the 1933 Act pursuant to the Registration Statement.

 

1

--------------------------------------------------------------------------------


 

The Buyers has confirmed it shall comply with all securities laws and
regulations applicable to it including applicable prospectus delivery
requirements upon sale of the Warrant Shares.

 

 

 

Very truly yours,

 

 

 

 

 

By:

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT II

 

TO IRREVOCABLE TRANSFER AGENT INSTRUCTIONS

 

FORM OF OPINION

 

                                 200  

 

VIA FACSIMILE AND REGULAR MAIL

 

 

 

Attention:

 

RE:         ISONICS CORPORATION

 

Ladies and Gentlemen:

 

We have acted as special counsel to Isonics Corporation (the “Company”), in
connection with the registration of                       shares (the “Shares”)
of its common stock with the Securities and Exchange Commission (the “SEC”).  We
have not acted as your counsel.  This opinion is given at the request and with
the consent of the Company.

 

In rendering this opinion we have relied on the accuracy of the Company’s
Registration Statement on Form SB-2, as amended (the “Registration Statement”),
filed by the Company with the SEC on                          , 200  .  The
Company filed the Registration Statement on behalf of certain selling
stockholders (the “Selling Stockholders”).  This opinion relates solely to the
Selling Shareholders listed on Exhibit “A” hereto and number of Shares set forth
opposite such Selling Stockholders’ names.  The SEC declared the Registration
Statement effective on                            , 200  .

 

We understand that the Selling Stockholders acquired the Shares in a private
offering exempt from registration under the Securities Act of 1933, as amended. 
Information regarding the Shares to be sold by the Selling Shareholders is
contained under the heading “Selling Stockholders” in the Registration
Statement, which information is incorporated herein by reference.  This opinion
does not relate to the issuance of the Shares to the Selling Stockholders.  The
opinions set forth herein relate solely to the sale or transfer by the Selling
Stockholders pursuant to the Registration Statement under the Federal laws of
the United States of America.  We do not express any opinion concerning any law
of any state or other jurisdiction.

 

In rendering this opinion we have relied upon the accuracy of the foregoing
statements.

 

1

--------------------------------------------------------------------------------


 

Based on the foregoing, it is our opinion that the Shares have been registered
with the Securities and Exchange Commission under the Securities Act of 1933, as
amended, and that                  may remove the restrictive legends contained
on the Shares. This opinion relates solely to the number of Shares set forth
opposite the Selling Stockholders listed on Exhibit “A” hereto.

 

This opinion is furnished to Transfer Agent specifically in connection with the
sale or transfer of the Shares, and solely for your information and benefit. 
This letter may not be relied upon by Transfer Agent in any other connection,
and it may not be relied upon by any other person or entity for any purpose
without our prior written consent.  This opinion may not be assigned, quoted or
used without our prior written consent.  The opinions set forth herein are
rendered as of the date hereof and we will not supplement this opinion with
respect to changes in the law or factual matters subsequent to the date hereof.

 

Very truly yours,

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

(LIST OF SELLING STOCKHOLDERS)

 

Name:

 

No. of Shares:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

--------------------------------------------------------------------------------